Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 1 of 17 PageID #: 771




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                  OWENSBORO DIVISION

 CIVIL ACTION NO. 4:19-CV-00184-JHM

 GRANITE STATE INSURANCE COMPANY                                                              PLAINTIFF

 V.

 STAR MINE SERVICES, INC.                                                                  DEFENDANT

                                 MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Plaintiff Granite State Insurance Company’s Motion

 for Summary Judgment [DN 53] and Defendant Star Mine Services, Inc.’s Motion for Partial

 Summary Judgment [DN 52]. Fully briefed, this matter is ripe for decision. For the following

 reasons, Plaintiff’s Motion for Summary Judgment is GRANTED and Defendant’s Motion for

 Partial Summary Judgment is DENIED.

                                             I. BACKGROUND

          In this workers’ compensation insurance dispute, Plaintiff Granite State Insurance

 Company seeks unpaid premiums from Defendant Star Mine Services.

          Star Mine is a now-defunct staffing services company. It provided staffing to several

 coal mines in Kentucky, Illinois, and Indiana. At all relevant times, Star Mine obtained its

 workers’ compensation insurance coverage from Granite State.1 Although Star Mine obtained

 insurance from Granite State for several years, each insurance contract had a one-year term. The

 last insurance contract, which was in effect from February 1 through November 6, 2018, gives

 rise to this litigation.




      1
        The record sometimes refers to Granite State’s parent company, AIG Property Casualty. [See DN 2]. For
 clarity, the Court uses Granite State throughout.

                                                      1
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 2 of 17 PageID #: 772




          The parties’ insurance contract describes how the premium payments worked. [DN 1-2].

 Granite State issued an insurance contract to Star Mine at the start of each policy period. The

 contract detailed all aspects of Star Mine’s insurance coverage. It did not, however, specify the

 final premium that Star Mine owed Granite State.                      Instead, the parties used Star Mine’s

 anticipated payroll to estimate a premium payment. [DN 1-2 at 9; DN 53-1 at 1–2, ¶ 3]. Granite

 State did not calculate the final premium until the end of the year: the contract stipulated that

 “[t]he final premium will be determined after this policy ends by using the actual, not the

 estimated, premium basis and the proper classifications and rates that lawfully apply to the

 business and work covered by this policy.” [DN 1-2 at 9, Part 5(E)]. Although the initial

 premium was merely an estimate, Star Mine was responsible for paying that estimated premium

 immediately. The parties then settled the discrepancy at the end of the year, once Granite State

 audited Star Mine’s records and tabulated the actual calculations. [Id.; see also DN 52-12 at

 31:24–32:5].

          Star Mine estimated its payroll at $2,467,687 for the 2018 policy. [DN 1-2 at 12, 14, 16].

 Based on this estimate, Granite State issued an insurance contract with an estimated premium of

 $646,744. [Id.]. Star Mine paid that premium. Midway through the policy period, however,

 Granite State completed its audit of Star Mine’s 2017 policy. The audit revealed that Star Mine

 had underestimated its payroll by roughly thirty percent, necessitating a $302,713 end-of-year

 reconciliation payment.2 [DN 53-1 at 2 ¶ 4]. Star Mine had significantly underestimated its

 payroll for the 2016 policy as well. [Id.]. Recognizing Star Mine’s trend of underestimating its


     2
       The primary issue, it appears, is that Star Mine significantly underestimated its payroll in Illinois and Indiana.
 For example, at the start of the 2018 policy, Star Mine estimated its total Indiana payroll for “Concrete
 Construction” workers was $189,442, resulting in a $10,476 premium for those employees. [DN 1-2 at 14]. The
 revised 2018 policy, based on Star Mine’s actual 2017 payroll, estimated Star Mine’s Indiana “Concrete
 Construction” payroll at $989,520. [DN 53-1 at 86]. This increased Star Mine’s premium to $54,720. [Id.]. Illinois
 provides an even more dramatic example. Star Mine estimated its Illinois “Concrete Construction” payroll at
 $33,919. [DN 1-2 at 12]. The revised premium estimated that payroll at $836,959. [DN 53-1 at 84–85].

                                                            2
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 3 of 17 PageID #: 773




 payroll at the start of the year (and thus reducing its initial insurance premium payment), Granite

 State acted proactively for the 2018 policy—it issued a mid-year policy “endorsement” to Star

 Mine. [DN 53-1 at 83–95]. The endorsement recalculated Star Mine’s estimated 2018 premium

 based on its actual 2017 payroll, not Star Mine’s “anticipated” 2018 payroll. [Id. at 2 ¶ 6; id. at

 83]. The recalculated premium was $992,187, $345,443 higher than the estimated premium Star

 Mine paid at the start of the year. [Id. at 83]. Granite State gave Star Mine four weeks to pay the

 added premium. [Id. at 2 ¶ 6]. Star Mine did not pay, so Granite State cancelled the policy on

 November 6, 2018. [DN 24-1]. Star Mine simultaneously shut down business operations. [DN

 38-3 at 3 (contemporaneous notes from Star Mine’s insurance agent, explaining that Star Mine

 moved all its employees to another company the same day Granite State cancelled the policy)].

        After Granite State cancelled the policy and Star Mine closed its business, Granite State

 attempted to conduct its end-of-policy audit. In January 2019, a Granite State auditor contacted

 Star Mine executives, notifying them of the audit and describing the information they needed to

 provide.   [DN 53-1 at 97].     The executives ignored the email; they also ignored several

 subsequent attempts to schedule the audit. [Id. at 100–101 (letter detailing eight attempts to

 contact Star Mine executives or Star Mine’s insurance agent)]. Granite State warned Star Mine

 that audit noncompliance would result in (a) an estimated premium based on prior year estimates

 and (b) an audit noncompliance charge. [See id. at 107–108].

        The audit noncompliance charge was especially harsh. It allowed Granite State to charge

 two times the total premium for all its Illinois and Kentucky payroll if Star Mine did “not allow

 [Granite State] to examine and audit all of [its] records that relate to this policy, and/or do not

 provide audit information as requested.” [DN 1-2 at 29]. The audit noncompliance provision




                                                 3
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 4 of 17 PageID #: 774




 was included in the original insurance contract, and Granite State again warned Star Mine of this

 provision while it attempted to conduct the audit. [DN 53-1 at 108].

          A Star Mine executive eventually sent over some, but not all, of the required information.

 [Id. at 116]. Granite State attempted to track down the remaining information, to no avail. [Id.].

 So after two months, dozens of emails and phone calls, and several extensions, Granite State

 finally marked the audit noncooperative. It estimated Star Mine’s payroll based on its 2017

 policy year numbers, discounted by the twelve weeks that the 2018 policy was not effective. It

 also charged the two-times audit noncompliance charge—$499,880 for Star Mine’s Illinois

 employees and $722,038 for its Kentucky employees. [DN 1–3 at 4, 10]. Adding up these

 totals, Star Mine was charged $1,139,880 on top of the $345,443 already outstanding—a total of

 $1,485,323. [Id. at 11]. Granite State sent a demand letter to Star Mine [DN 1-4], but Star Mine

 apparently never responded. A few months later, Granite State sued for breach of contract.

 [DN 1].

          Discovery recently closed and the parties bring competing motions for summary

 judgment. Granite State argues there is no dispute that Star Mine breached its duty to pay all

 amounts due, necessitating judgment for the full amount due: $1,366,378 plus interest.3 [DN

 53]. Star Mine concedes it owes Granite State some money [see DN 56 at 9], but strenuously

 disputes the amount due. It moves for summary judgment on the audit noncompliance charge,

 which it claims is an unenforceable penalty. [DN 52-1]. It also defends against Granite State’s

 motion, claiming alleged factual discrepancies cast doubt on the amount it owes Granite State.



     3
       Throughout the litigation, Granite State sought $1,485,323 from Star Mine. But after the parties briefed their
 summary judgment motions, Granite State filed a supplemental motion [DN 60] revising the asserted amount
 downward to $1,366,378. This belated revision was due to an internal error in Granite State’s system, which failed
 to apply a post-policy insurance rating factor change to Star Mine. [DN 60-1 at 2 ¶ 4]. The rating factor change
 occurred after the start of this litigation and is not relevant to this case, except that it revises Star Mine’s amount due
 downward by roughly $119,000.

                                                             4
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 5 of 17 PageID #: 775




                                     II. STANDARD OF REVIEW

        Before the Court may grant a motion for summary judgment, it must find that there is no

 genuine dispute as to any material fact and that the moving party is entitled to judgment as a

 matter of law. Fed. R. Civ. P. 56(a). The moving party bears the initial burden of specifying the

 basis for its motion and identifying that portion of the record that demonstrates the absence of a

 genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Once the

 moving party satisfies this burden, the nonmoving party thereafter must produce specific facts

 demonstrating a genuine issue of fact for trial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

 247–48 (1986).

        Although the Court must review the evidence in the light most favorable to the

 nonmoving party, the nonmoving party must do more than merely show that there is some

 “metaphysical doubt as to the material facts.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio

 Corp., 475 U.S. 574, 586 (1986). Instead, the Federal Rules of Civil Procedure require the

 nonmoving party to present specific facts showing that a genuine factual issue exists by “citing

 to particular parts of materials in the record” or by “showing that the materials cited do not

 establish the absence . . . of a genuine dispute[.]” Fed. R. Civ. P. 56(c)(1). “The mere existence

 of a scintilla of evidence in support of the [nonmoving party’s] position will be insufficient; there

 must be evidence on which the jury could reasonably find for the [nonmoving party].”

 Anderson, 477 U.S. at 252.

                                          III. DISCUSSION

        The only question for the Court is how much money Star Mine owes Granite State. Both

 parties agree Star Mine owes something. But the parties vigorously contest how much. Granite

 State maintains that amount is $1,366,378 plus interest. [DN 60-1 at 3 ¶ 7]. Star Mine suggests



                                                  5
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 6 of 17 PageID #: 776




 that number is much lower, as little as $97,396. [DN 56 at 5]. Both parties move for summary

 judgment on their respective positions. Star Mine moves for partial summary judgment on

 Granite State’s application of the audit noncompliance charge, a charge imposed by Granite State

 that makes up $1.153 million of the $1.366 million allegedly owed. Granite State moves for

 summary judgment on the entire amount due. The Court will consider each argument in turn.4

     A. Star Mine’s Motion: Audit Noncompliance Charge

         Star Mine moves for summary judgment on part of Granite State’s claim, arguing that

 Granite State improperly applied the audit noncompliance charge.5 [DN 52-1]. The audit

 noncompliance provision in the insurance contract states that

         If you do not allow us to examine and audit all of your records that relate to this
         policy, and/or do not provide audit information as requested, we may apply an
         Audit Noncompliance Charge. . . . If you allow us to examine and audit all of
         your records after we have applied an Audit Noncompliance Charge, we will


     4
        Granite State argues, both in its motion and in response to Star Mine’s motion, that Star Mine’s failure to
 exhaust administrative remedies prevents Star Mine from contesting the amount due. [DN 53 at 8–10; DN 57 at 5–
 7]. It points to KRS § 304.13-161, which mandates a two-part workers’ compensation appeal process for any person
 “aggrieved by the application of [an insurer’s] rating system.”
      Typically, in Kentucky, “exhaustion of administrative remedies is required prior to resort to the courts.” Ky.
 State Police v. Scott, 529 S.W.3d 711, 716 (Ky. 2017). But the Court is not convinced that Star Mine needed to
 exhaust administrative remedies in this case. The relevant statutory provision requires administrative exhaustion
 only for disputes about the “application of [a] rating system.” KRS § 304.13-161(1). It does not require
 administrative exhaustion for all workers’ compensation insurance disputes. This case involves premium
 calculations and the application of an audit noncompliance fee. The statute does not define the scope of a “rating
 system.” See KRS § 304.13-011. Nor does Granite State explain how the statutory term “rating system” clearly
 encompasses these premium calculations and the audit noncompliance fee. Star Mine argued the term does not
 include premium calculations [DN 56 at 9], an argument Granite State did not respond to.
      Also, more broadly, Granite State is attempting to use administrative exhaustion offensively against Star Mine.
 While offensive use of administrative exhaustion is not unprecedented, see McGee v. United States, 402 U.S. 479,
 486 (1971), it is uncommon. Administrative exhaustion typically is an affirmative defense. Bushong v. Delaware
 City Sch. Dist., 851 F. App’x 541 (6th Cir. 2021) (“Exhaustion of administrative remedies [is an] affirmative
 defense” (cleaned up)).
      Because the Court is not certain whether KRS § 304.13-161 applies, it is hesitant to enforce administrative
 exhaustion offensively in this case. And given the resolution of the other issues in this case, the Court need not
 reach this issue.
      5
        Star Mine’s motion only moved for summary judgment on $722,038 of Granite State’s claim, the original
 amount of the Kentucky audit noncompliance charge. [DN 52-1 at 1 (Star Mine’s motion); DN 1-3 at 10 (Kentucky
 audit noncompliance charge)]. But later, in its reply brief, Star Mine asked for summary judgment on $1,221,918—
 the original amount of the Kentucky and Illinois audit noncompliance charges combined. [DN 1-3 at 4 (Illinois
 audit noncompliance charge)]. Given the resolution of this issue, the Court need not resolve whether Star Mine can
 increase the amount sought in summary judgment in a reply brief.

                                                          6
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 7 of 17 PageID #: 777




        revise your premium in accordance with our manuals and Part 5-Premium E
        (Final Premium) of this policy.

 [DN 1-2 at 29]. Star Mine reasons that Granite State improperly applied this provision for two

 reasons. First, the provision is an unenforceable penalty under Kentucky law. Second, if the

 provision is enforceable, Granite State improperly applied it because Star Mine fully complied

 with the audit.

           i.      Filed Rate Doctrine

        First, Star Mine maintains that it is entitled to summary judgment because the audit

 noncompliance charge, which ascribed a two-times fee if Star Mine did not comply with a

 mandatory post-policy audit, is an unenforceable penalty. [DN 52-1 at 12]. Kentucky law does

 not enforce any contract provision deemed a “penalty.” Patel v. Tuttle Props., LLC, 392 S.W.3d

 384, 387 (Ky. 2013).

        The Court cannot reach the merits of Star Mine’s argument, however, because the “filed

 rate doctrine” precludes judicial review of the audit noncompliance charge. The filed rate

 doctrine provides that “any ‘filed rate’—that is, one approved by the governing regulatory

 agency—is per se reasonable and unassailable in judicial proceedings brought by the ratepayers.”

 Flint v. MetLife Ins. Co., 460 F. App’x 483, 485 (6th Cir. 2011) (quoting Wegoland Ltd. v.

 NYNEX Corp., 27 F.3d 17, 19 (2d Cir. 1994)). Kentucky courts have specifically extended the

 filed rate doctrine to bar judicial review of insurance rates approved by the Kentucky

 Commissioner of Insurance. Commonwealth ex rel. Chandler v. Anthem Ins. Cos., 8 S.W.3d 48,

 53 (Ky. Ct. App. 1999).

        The Kentucky Commissioner of Insurance has designated the National Council on

 Compensation Insurance (“NCCI”) as the Commonwealth’s advisory organization that sets

 workers’ compensation insurance rates.        See KRS § 304.13-167(1); see also Review

                                                7
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 8 of 17 PageID #: 778




 Requirements Checklist – Workers’ Compensation, Ky. Dep’t of Ins. 5 (2d ed. 2008)

 https://insurance.ky.gov/ppc/Documents/WorkerComp0608.pdf (“NCCI has been designated as

 the uniform classification system and experience rating system. Every insurer . . . must utilize

 NCCI’s classification system.”).     In 2017, the NCCI implemented an audit noncompliance

 charge in most of its member states. [DN 57-2 at 3]. In Kentucky, the NCCI permits an audit

 noncompliance charge up to two times the annual premium. [Id. at 9].

        Both sides agree that the filed rate doctrine precludes judicial review of the rates set by

 the NCCI. [DN 58 at 2 (“[Star Mine] readily admits that the rate charged is not subject to

 collateral attack.”)]. But Star Mine contends the audit noncompliance charge is not a rate at all.

 Distinguishing the “rates” in the insurance contract from the audit noncompliance charge, Star

 Mine claims the latter “is unrelated to the rates approved by the Kentucky Department of

 [I]nsurance.” [Id.].

        The audit noncompliance charge is surely not a typical “rate”—that is, it is not an

 “amount of premium per unit of insurance.” Rate, Webster’s Dictionary, https://www.merriam-

 webster.com/dictionary/rate. It is a proportional charge based on certain conduct unrelated to the

 insured’s underlying business. The filed rate doctrine, however, precludes judicial review of any

 charges filed with the state regulatory commission; the doctrine does not include only those

 “rates” that fit the dictionary definition. See Am. Tel. & Telegraph Co. v. Cent. Office Tel., Inc.,

 524 U.S. 214, 221–23 (1998) (reasoning that, when a federal statute required companies to file

 schedules containing all their charges with a regulatory commission, all charges filed were

 subject to the filed rate doctrine). Thus, it does not matter whether the audit noncompliance

 charge is a “rate”—the key question is whether the NCCI or Granite State filed the audit

 noncompliance charge with the Kentucky Commissioner of Insurance. See Williams v. Duke



                                                  8
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 9 of 17 PageID #: 779




 Energy Int’l, Inc., 681 F.3d 788, 797 (6th Cir. 2012) (“[I]t is the filing of the tariffs, and not any

 affirmative approval or scrutiny by the agency, that triggers the filed rate doctrine.”) (quoting

 Town of Norwood v. New England Power Co., 202 F.3d 408, 419 (1st Cir. 2000)). Neither side

 points to any definitive proof one way or another. But upon review, the Court is convinced the

 audit noncompliance charge was filed with the Department of Insurance.

        Subtitle 13 of the Kentucky Insurance Code supplies the law governing “Rates and

 Rating Organizations.” KRS § 304.13-010, et seq. It covers workers’ compensation insurers.

 KRS § 304.13-021. The provisions of this subtitle require insurers and advisory organizations to

 file several types of documents with the Commissioner of Insurance. Some of the documents

 that the insurer or advisory organization must file include all “rates,” “special assessments,” and

 “prospective loss costs.”     See KRS § 304.13–051(1) (requiring insurers to file “rates and

 supplementary information”); § 304.13-165(1) (“Every advisory organization shall file with the

 commissioner . . . all prospective loss costs, provisions for special assessments, and all

 supplementary rating information, and every change or amendment or modification of any of the

 foregoing proposed for use in Kentucky.”). It is not immediately clear which category the audit

 noncompliance charge falls within, see KRS § 304.13-011(21)–(23) (defining those terms), but

 all three categories must be filed with the Department of Insurance and it appears almost certain

 that the audit noncompliance charge falls into one of those three categories. Nor are those the

 only types of information that insurers or advisory organizations must file: the statutory scheme

 requires many more. See KRS § 304.13-051(4) (“Every insurer shall file with the commissioner

 all rating manuals and underwriting rules that it uses in this state not later than fifteen days after

 they become effective. Manuals, rules, and guidelines must be adhered to until amended.”);

 § 304.13-167(1) (“Every workers’ compensation insurer shall adhere to a uniform classification



                                                   9
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 10 of 17 PageID #: 780




  system and uniform experience rating system filed with the commissioner by an advisory

  organization designated by the commissioner.”). This is not a statutory scheme that requires

  insurers and advisory organizations to file only select documents.            Through the various

  provisions in subtitle 13, workers’ compensation insurers and the NCCI must file virtually all

  potential charges with the Commissioner of Insurance. The audit noncompliance charge, which

  is a designated charge in the NCCI manual, naturally falls within this extensive category of

  required filings. The audit noncompliance charge needed to be filed with the Commissioner of

  Insurance, so the filed rate doctrine precludes the Court’s consideration of Star Mine’s argument.

         The principles underlying the filed rate doctrine reinforce this conclusion. “[T]he filed

  rate doctrine is but a special instance of the more general principle . . . that legislative functions

  are outside the scope of judicial power.” Chandler, 8 S.W.3d at 53. In Chandler, the Kentucky

  Court of Appeals rejected the state attorney general’s claim for damages against a healthcare

  provider that charged allegedly excessive premiums. Id. at 50, 53. The court first determined

  that “health insurance premium rates were required to be filed with and approved by the

  Department of Insurance,” so the filed rate doctrine applied. Id. at 53. It then went on to opine

  that “[t]he legislative polices embodied in the insurance code . . . are sufficiently comprehensive

  to remove health insurance regulation from the common law in Kentucky and to invoke the filed

  rate doctrine.” Id. Here too, the “legislative policies embodied in the insurance code” for

  workers’ compensation are comprehensive enough that the Court must invoke the filed rate

  doctrine.

         Star Mine argues that, since it does not attack the reasonableness of the rate but only its

  legality, the filed rate doctrine should not apply. [DN 58 at 2–3]. But courts have previously

  considered, and rejected, nearly identical arguments. See Schermer v. State Farm Fire & Cas.



                                                   10
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 11 of 17 PageID #: 781




  Co., 721 N.W.2d 307, 314 (Minn. 2006). In Schermer, the Minnesota Supreme Court held that

  the filed rate doctrine barred a challenge to the legality of a house insurance policy surcharge for

  old homes. The plaintiffs argued that “because their challenge is not to the reasonableness of the

  [surcharge], but to its legality,” the filed rate doctrine did not apply. Id. But the court disagreed,

  reasoning that a “court-ordered refund of State Farm’s surcharge would interfere with the

  regulatory scheme established by the legislature and with the ratemaking functions of the

  [regulatory agency].” Id. Similarly, invalidating the audit noncompliance charge in this case

  would interfere with the extensive regulatory scheme for Kentucky workers’ compensation

  insurance. The filed rate doctrine prevents the Court from considering the legality of the audit

  noncompliance charge.

           ii.   Application of the Audit Noncompliance Charge

         Failing to establish the unenforceability of the audit noncompliance charge, Star Mine

  moves on to challenge the specific application of the audit noncompliance charge here. It argues

  it provided all documents required to complete the audit, so Granite State should rescind the

  noncompliance charge. [DN 52-1 at 13].

         To understand Star Mine’s argument, a brief fact review is required. A Granite State

  auditor emailed Star Mine in January 2019 to advise that it was auditing Star Mine’s 2018

  policy, as required by the insurance contract. The auditor requested six items from Star Mine.

  [DN 53-1 at 97]. Star Mine did not respond. Over the next two months, the auditor contacted

  Star Mine executives or their insurance agent at least eight times. [Id. at 101–02 (summarizing

  efforts)]. Star Mine eventually provided three items but did not provide the others. So, on

  March 22, 2019, the auditor emailed Star Mine to advise that she was giving up and marking the

  audit noncompliant. [Id. at 117]. The email mentioned that, if Star Mine changed its mind and



                                                   11
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 12 of 17 PageID #: 782




  wanted to comply, it needed to provide three more items. [Id.]. The auditor also asked for a

  fourth item: a “[c]omplete description of employee duties for each company/work location

  including tools and materials used.” [Id.]. The auditor had not asked for that description of

  employee job duties in the first request in January. Three days after that email, a Star Mine

  employee provided a few more items. [Id. at 116]. But two items, including the description of

  employee job duties, remained outstanding. The auditor emailed back, asking about the two

  remaining items. [Id.]. Star Mine did not produce those items, so Granite State applied the audit

  noncompliance charge.

         Neither party disputes that prior to this litigation, Star Mine had not provided all required

  audit documents. In its motion for summary judgment, however, Star Mine asserted it rectified

  that error during discovery in this case. [DN 52-1 at 8 (“These requested documents were

  provided to the Plaintiff through the course of discovery”)]. Star Mine suggests this belated

  addendum should wipe out the audit noncompliance charge. But after Granite State pointed out

  in its response that “Star Mine has never produced a description of the job duties of its workers,”

  [DN 57 at 9], Star Mine revised its position—it now claims that it produced “all the

  documentation originally requested.” [DN 58 at 6 (emphasis added)]. The Court construes this

  as an implicit acknowledgement that Star Mine has not produced the final item Granite State

  requested in March of 2019: the description of employee job duties.

         The audit noncompliance provision in the insurance contract provides no textual limit on

  when Star Mine can provide the requested documents.            In fact, the provision specifically

  acknowledges that “[i]f you allow us to examine and audit all of your records after we have

  applied an Audit Noncompliance Charge, we will revise your premium . . . .” [DN 1-2 at 29




                                                  12
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 13 of 17 PageID #: 783




  (emphasis added)]. So, the fact that Star Mine had not produced all documentation before

  Granite State applied the audit noncompliance charge in March of 2019 is not determinative.

         What is determinative, however, is that Star Mine still has not produced all requested

  documentation. Granite State first applied the audit noncompliance charge nearly two-and-a-half

  years ago and sued Star Mine soon after. The parties exchanged discovery, took depositions, and

  filed motions. Through all that time, Star Mine never produced a description of the employee

  job duties. So, though the audit noncompliance charge provides no limitation on when Star Mine

  will turn over all requested documentation, it assumes it will happen eventually. But Star Mine

  has not turned over all requested documentation. After two-and-a-half years, the Court can only

  assume it never will.

         Star Mine takes the position that it need not produce a complete description of its

  employee job duties because that item was not among the “documentation originally requested.”

  [DN 58 at 6]. But Star Mine identifies no contract provision or NCCI standard requiring Star

  Mine to produce only the items Granite State originally requested. Nor does Star Mine cite any

  provision limiting the items Granite State can request to complete the audit. In fact, the audit

  noncompliance charge implies exactly the opposite. It requires Star Mine to allow Granite State

  access to “all of your records that relate to this policy.” [DN 1-2 at 29]. A description of

  employee job duties clearly “relate[s]” to the workers’ compensation policy—the description

  would clarify the type of work employees perform and where they perform it, an important

  consideration in an insurance policy that charges different rates depending on the type of work

  performed. [See, e.g., DN 53-1 at 122 (rate of 28.5 for employees performing “Coal Mine” work

  versus rate of 25.44 for employees performing “Concrete Construction” work)]. So, per the

  plain language of the audit noncompliance charge, Granite State could request any items at any



                                                13
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 14 of 17 PageID #: 784




  time so long as those items “relate” to the workers’ compensation policy. The description of

  employee job duties “relate[s]” to the policy, thus Star Mine needed to produce it. It does not

  matter when Granite State requested it.

         To this day, Star Mine has not produced all items necessary for Granite State to complete

  the audit. Any reasonable time to produce the requested information has long since passed. See

  generally KRS § 355.2-309(1) (“The time for . . . delivery or any other action under a contract if

  not . . . agreed upon shall be a reasonable time.”). Star Mine did not comply with the audit.

  Granite State correctly applied the audit noncompliance charge.

     B. Granite State’s Motion – Premiums Due

         Since Granite State properly applied the audit noncompliance charge against Star Mine,

  the Court next considers whether the parties have any other genuine dispute about the amount

  Star Mine owes.

         Granite State contends that Star Mine owes $1,366,378 plus interest. [DN 60-1 at 3 ¶ 7].

  In support, it provides the original insurance policy [DN 1-2; see also DN 53-1 at 7–57], the

  itemized final adjustment after Star Mine did not comply with the audit [DN 1-3, see also DN

  53-1 at 120–130], and a demand letter requesting full payment [DN 1-4]. With these items, plus

  documentation explaining the communications that led to the noncompliant audit [DN 53-1 at

  97–117], Granite State has established all elements of a breach of contract claim: (1) a contract

  existed between the parties (insurance contract), (2) Star Mine breached the contract by not

  paying premiums due, and (3) Granite State suffered $1,485,323 in damages because of Star

  Mine’s breach. See EQT Production Co. v. Big Sandy Co., L.P., 590 S.W.3d 275, 293 (Ky. Ct.

  App. 2019) (breach of contract claim in Kentucky requires existence of contract, breach of that

  contract, and damages flowing from the breach). Granite State has thus met its initial burden of



                                                 14
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 15 of 17 PageID #: 785




  showing no genuine dispute of fact. See Celotex, 477 U.S. at 322. The burden shifts to Star

  Mine to provide evidence supporting a genuine dispute of fact. Anderson, 477 U.S. at 247–48.

           Star Mine’s main rebuttal is that Granite State erroneously used Star Mine’s 2017 payroll,

  not its 2018 payroll, when calculating the end-of-year premium. [DN 56 at 6–8]. Had Granite

  State used the correct payroll numbers, Star Mine contends, its premium would have been lower.

  Star Mine’s argument fails because it glosses over the singular reason why Granite State needed

  to use Star Mine’s 2017 payroll: Star Mine never complied with the 2018 audit.

           The insurance contract contemplated a two-step process to calculate premiums: estimated

  premium at the beginning of the year, final premium after the audit at the end of the year. [DN

  1-2 at 9, Part 5(E)]. Star Mine originally estimated its payroll at the beginning of the year, then

  Granite State revised that estimate after auditing Star Mine’s final 2017 policy.6 But that was

  only an estimated premium. After it cancelled the policy, Granite State attempted to audit Star

  Mine’s records and calculate the final premium. But Granite State could not complete the audit

  because Star Mine never turned over all requested information. So Granite State could not

  calculate a final premium. This meant that Granite State needed some other method to calculate

  the final premium. It used the mid-year estimated payroll, which was based on Star Mine’s 2017

  payroll. This estimate was a fair method to estimate Star Mine’s payroll without final numbers.

           If Star Mine believes the estimate is inaccurate, it has no one to blame but itself. It

  should have complied with the audit. Had Star Mine complied with the audit, Granite State

  would not have used the estimated payroll.

      6
         Star Mine claims that the insurance contract did not permit Granite State’s mid-year revision. Star Mine’s
  argument is meritless. The insurance contract incorporates Granite State’s “manual of rules” for premium
  determinations. [DN 1-2 at 9, Part 5(A)]. Granite State’s manual of rules, promulgated by the NCCI, states that
  “[e]stimated payrolls for each classification reflect actual payroll anticipated by the insured during the policy period.
  Such estimates are subject to substantiation by the carrier through evaluation of records or inspections.” [DN 53-1
  at 65 (emphasis added)]. This manual of rules, incorporated through Part 5(A) of the insurance contract, allowed
  Granite State to substantiate Star Mine’s estimates during the policy year, and adjust the estimated premium
  accordingly.

                                                            15
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 16 of 17 PageID #: 786




         Star Mine also suggests Granite State did not reduce the premium to reflect the shortened

  policy period. [DN 56 at 6]. This argument is similarly meritless. The 2018 insurance contract

  ran from February 1, 2018 through February 1, 2019. Granite State cancelled the policy on

  November 6, 2018, roughly twelve weeks before the scheduled end. Because the policy was not

  effective for all fifty-two weeks, Granite State revised its calculations to account for the

  shortened policy period. For example, in the 2018 revised premium (which anticipated a full

  fifty-two-week policy), Granite State estimated Star Mine’s Illinois “Concrete Construction”

  payroll at $836,959. [DN 53-1 at 84–85]. In the final calculations, with the twelve-week

  reduction, the payroll was $637,763 [DN 53-1 at 122], which is 76.2 percent of the $836,959

  payroll anticipated during the year. This 23.8 percent reduction tracks the twelve weeks the

  policy was not effective.

         Falling short everywhere else, Star Mine attempts to muddy the waters by accusing

  Granite State of inconsistent payment calculations and demands. [DN 56 at 6 (“[T]he Plaintiff

  keeps changing the amounts it is claiming, and attempts to manipulate its own numbers”); id. at 4

  (“[B]y the Plaintiff’s own admission, the most the Defendant can owe is $744,140.25.”); DN 58

  at 2 n.1 (suggesting that Granite State claimed “patently inconsistent and varying amounts”)].

  Star Mine’s confusion, though perhaps understandable in this technical insurance dispute, is

  baseless. Granite State’s original demand letter to Star Mine sought $1,485,323. [DN 1-4]. It

  filed its complaint months later, again asking for $1,485,323. [DN 1 at 6 ¶ 42]. It asked Star

  Mine to admit it owed that exact amount in discovery. [DN 53-4 ¶ 2 (Granite State’s requests for

  admission)]. It asked for the same amount at summary judgment. [DN 53 at 1; DN 57 at 1]. It

  only revised the amount sought after summary judgment briefing was complete, based on factors

  unrelated to this case. See supra n.3; [see also DN 60]. Granite State has been nothing but



                                                 16
Case 4:19-cv-00184-JHM-HBB Document 62 Filed 08/10/21 Page 17 of 17 PageID #: 787




  consistent in the amount of money it seeks. Further, Granite State’s method of calculating the

  amount due is relatively straightforward, at least by the standards of this case. The “Audit

  Advice” document provides Granite State’s calculations.             Granite State attached the Audit

  Advice to its complaint, to its summary judgment motion, and to its post-summary judgment

  revision. [DN 1-3; DN 53-1 at 120–130; DN 60-1 at 14–25]. The Audit Advice outlines all

  itemized charges for each state where Star Mine conducted business. At the end of each state’s

  charges, a row provides the “State Final Total.” [DN 60-1 at 18, 20, 24]. The totals are

  $705,590 (Illinois), $67,214 (Indiana), and $1,240,318 (Kentucky). Combined, those three totals

  equal $2,013,122 in premium owed. And as Granite State stipulates, Star Mine paid $646,744 in

  estimated premium at the start of the year. [DN 53 at 2]. $1,366,378 is merely the difference

  between Star Mine’s total bill ($2,013,122) and what it already paid ($646,744). There is no

  genuine dispute that Granite State correctly calculated the amount due. Nor is there any genuine

  dispute that Granite State is entitled to the full amount sought.

                                           IV. CONCLUSION

         For the reasons set forth above, IT IS HEREBY ORDERED that Plaintiff Granite State

  Insurance Company’s Motion for Summary Judgment [DN 53] is GRANTED. Defendant Star

  Mine Services, Inc.’s Motion for Partial Summary Judgment [DN 52] is DENIED. Granite

  State’s Motion to Supplement [DN 60] is GRANTED. The Court enters judgment for Granite

  State Insurance Company in the amount of $1,366,378 plus interest.




                                                                                    August 9, 2021
  cc:    Counsel of Record

                                                   17
